 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 1 of 65 PagelD #: 224

 

| (PUL

 

US DISTRICT COURT
DISTRICT OF DELAWARE

EXHIBIT C

 
 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO, 06 ev 80170 - COHN
DAVID J. FEINGOLD, Magistrate Judge Snow

Plaintiff.

     
 

   

 

v, Inn d PE 4 ERE:
STEVEN S. BISS. MAK - 2 ty

- Se!
CARE TE MALILIX
_ CLurRK U.S. DIST. CT.
tO. UF FLA, * FI, LAUD.

 

Defendant.
/

 

MEMORNANDUM IN OPPOSITION TO DEFENDANT’S MOTION TO
DISMISS

Plaintiff, DAVID J. FEINGOLD (’Feingold” or Plaintiff) by and through his
undersigned counsel. hereby files this Memorandum in opposition to the Defendant
STEVEN S. BISS’ (“Biss” or referred to as "Defendant”) Motion To Dismiss and states:

GENERAL ALLEGATIONS

I. This cause of action was originally filed in Circuit Court in Palm Beach
County. Florida.

2. On or about February 22. 2006 the Defendant filed a notice of Removal to
remove this case to Federal Court in the Southern District of Florida.

3. On or about February 23. 2006 the Plaintiff filed a Motion for Remand to
send this case back to Circuit Court in Palm Beach County. Florida,

4, Since this Court has not yet ruled on the Motion for Remand and since

there is a Motion to Dismiss presently pending. the Plaintiff hereby files its response to

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 2 of 65 PagelD #: 225
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 3 of 65 PagelD #: 226

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 2 of 65

the Defendant's Motion to Dismiss out of an abundance of caution, however, the Plaintiff
does not agree that this Federal Court has jurisdiction over this matter and this
Memorandum is being filed herewith, but it is anticipated that this Memorandum will be
reviewed and decided upon by the Circuit Court once this Court remands this case.

5. This memorandum will address multiple defects in the Defendant's
argument. First. the law will be discussed as the Defendant's motion is almost
completely devoid of law and makes assertions, which as will be seen. are completely
incorrect in light of Florida’s law of slander and the appropriateness of jurisdiction
regarding the same. Next. the credibility of the Defendant will be discussed and various
examples of the complete lack of credibility of the Defendant since the Defendant has
filed an affidavit of questionable worth and asks this Court to accept the same. Finally.
affidavits in contravention of the Defendant’s motion to dismiss are attached hereto and

will be discussed as further grounds to deny the motion to dismiss.

The Applicable Law

The Defendant has stated that he has filed his motion to dismiss under
Federal Rule |2(b)(2) and 12(b)(6). Rule 12(b)(2) requires the dismissal of a complaint
for lack of jurisdiction over the person and Rule 12(b)(6) requires dismissal for failure to
state a claim upon which relief can be granted.

First with regards to Federal Rule 12(b) it is settled law in Florida that on
a motion to dismiss. the Court considers the allegations of the complaint as true, in order
to determine if the jurisdiction of a federal district court has been properly invoked,

Barton v. Eustis. 415 F.Supp 1355 (MD. Fla. 1976): MeNult . GMAC, 298 ULS. 178,

Nw
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 4 of 65 PagelD #: 227

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 3 of 65

182, 56S, Ct. 780. 80 L. Ed, 1135 (1935). : Linder v. Portocurrero, 963 F.2d 332. 334
(11th Cir, 1992\(citing Quality Foods de Centro Am. SA. ¥. Latin Am. Agribusiness
Dev, Corp. S.4., 711 F.2d 989, 994-95 (1 ith Cir. 1983)). IF the motion ta dismiss asserts
a lack of subject matter jurisdiction. the plaintiff has the burden of showing that it has
properly invoked the court's jurisdiction, Siricklund v. Holiday RU Superstores. 817 F.
Supp. 951, 952 (M.D. Fla. 1993)(citing Barton ». City of Eustis, 415 F. Supp. 1355,
1357 (M.D. Fla. 1976)).

If the motion to dismiss asserts a lack of personal jurisdiction over the defendant,
the plaintiff must establish a prima fucie case of personal jurisdiction to survive the
motion to dismiss. See Mfadara v. Hall, 916 F.2d 1510, 1514 (11th Cir, 1990), However,
the issue of subject matter jurisdiction is "fundamentally preliminary” to the issue of
personal jurisdiction and. thus. must he decided first. See Leroy vy Great WL Linited
Corp. 443. U.S. 173. 180. 61 L. Ed, 2d 464. 99 S. Ct. 2710 (1979), To dismiss a claim
for failure to state a claim upon which relief can be granted. the defendant must
demonstrate that the plaintiff can prove no set of facts which would entitle it to relief, See
Conley v. Gibson, 355 U.S. 41, 45-46, 2 L. Ed, 2d 80. 78'S. Ct. 99 (1957); accord Powell
Lennon, 914 F.2d 1459. 1463 (11th Cir, 1990).

Since this Federal Court presently has this matter pending due to a notice of
removal filed by the Defendant based on his improper assertion that there is jurisdiction

based upon diversity!. the analysis will be based upon Florida substantive law pursuant to

 

|'This Court has already been advised that this case is pending in Federal Court due to a notice of
removal filed by the Defendant. There is presently pending a Motion for Remand tor which it is
believed that this Court will grant and thereby send this case back to the Circuit Court in Palm
Beach County, Florida.
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 5 of 65 PagelD #: 228

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 4 of 65

the Erie Doctrine. Erie R.R. Co. v. Tompkins. 304 U.S. 64. 58 S.Ct. 817. 82 L.Fd. 1188
(1938).

The case presently pending asserts that Defendant Biss committed the tort of
slander within the state of Florida. Florida Statute 48.193(1)(b) provides that: (1) Any
person. whether or nota citizen or resident of this state. who personally or through an
agent does any of the acts enumerated in this subsection thereby submits that person. and.
if he is a natural person. his personal representative to the jurisdiction of the courts of this
state for any cause of action arising from the doing of any of the following: ... (b)
commits a tortious act within the State.

The complaint in this case states that Defendant Biss committed the tortious act of
Slander in Palm Beach County. Florida by publishing statements that are slander per se in
Palm Beach County. Florida.

In the case of Godirev_v. Neumann. 373 So.2d 920 (Fla. 1979) the Florida
Supreme Court stated that the commission of a tort in the State of Florida by a non-
resident establishes sufficient minimum contacts with Florida to justify the acquisition of
in personam jurisdiction over him.

Even more on point, the case of Silver v. Levinson, 648 So.2d 240 (Fla. 4" DCA
1994) stated: *. .. slanderous statements made during a telephone call placed to a Florida
number were found to provide a sufficient basis for personal jurisdiction over the

nonresident caller.”

The Silver court went on further to state that physical presence within the state is
not a necessary prerequisite. See Silver at 243, A professional who deliberately sends

defamatory material into this state is not beyond the jurisdiction of Florida, it is an
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 6 of 65 PagelD #: 229

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 5 of 65

inescapable fact of modern life that a substantial amount of transactions will solely be
done by wire communications and thereby the absence of physical presence will not
defeat personal jurisdiction. Id.

The case most on point is Carida v. Holy Cross Hosp, Inc.. 424 So.2d (Fla. 4"
DCA 1982) as that case specifically found that slanderous statements made by a person
outside of this state but delivered to a person in this state constitutes sufficient contacts to
have jurisdiction in the state of Florida, That is exactly what happened in this case.

Thereby the Carida case shows that a motion to dismiss personal jurisdiction and subject

 

matter jurisdiction is not proper if the Defendant alleges defamatory statements were
delivered to a resident in the state of Florida.

Finally. the Florida Supreme Court specifically put this issue to rest in Wendt v.
Horowitz. 822 $0.2d 1252 (Fla. 2002) when it stated: "The conflict issue presented in this
case is whether making telephonic. electronic or written communications into this State
can constitute “committing a tortious act” within Florida to subject a nonresident
defendant to personal jurisdiction under section 48.193(1)(b), Florida Statutes. For the
reasons that follow. we hold that “committing a tortious act” within Florida under section
49,193(1)(b) can occur by making telephonic. electronic or written communication in this
State. provided that the tart alleged arises from such communications.”

Even the Federal Eleventh Circuit has acknowledged that physical presence is not
required to obtain personal jurisdiction. Robinson v. Giarmarco & Bill P.C.. 74 F.3d 252
(11thCir. 1996), In Robinson a law firm which provided services outside of the State of
Florida had personal jurisdiction asserted over it as its documents were delivered via mail

in Florida. Similarly in the present case. Biss delivered his slanderous statements in the
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 7 of 65 PagelD #: 230

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 6 of 65

State of Florida over the telephone and hence even though he was not present in Florida.
the law does not require such presence to confer jurisdiction.

In fact. Defendant Biss has made multiple telephone calls to the State of Florida
(see complaint and affidavits) and he intentionally delivered the slanderous statements
over the telephone to a recipient located in the State of Florida. (See complaint and
affidavits). Hence. Biss should have reasonably anticipated that he would be pursued in
the State of Florida. especially since Defendant Biss is a litigation attorney who would
arguably have knowledge of the risks he was taking by making such slanderous and
defamatory comments,

Based on the previously discussed case law. the Court is to take the allegations of
the Plaintiff as true. The Plaintiff has alleged a cause of action which is recognized under
Florida law and therefore it would not be appropriate to have the case dismissed under
Federal Rule 12(b)(6). Specifically the Defendant has accused the Plaintiff of
committing a crime which is recognized as slander per se. Accusing someone of
violating the law or assisting another in violating the law is slander per se in Florida.
Spears _v. Albertson's, Inc.. 848 So.2d 1176 (Fla. 1“ DCA 2003): Bass_v. Rivera. 826
So.2d 534 (Fla. 2"? DCA 2002): Bobenhausen v. Cassat Ave Mobile Homes, Inc.. 344

So.2d 279 (Fla. 1 DCA).
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 8 of 65 PagelD #: 231

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 7 of 65

BACKGROUND OF DEFENDANT BISS AS GROUNDS TO QUESTION THE
VALIDITY OF HIS AFFIDAVIT IN SUPPORT OF HIS MOTION TO DISMISS
As previously discussed. this Court is supposed to take all allegations of the
Plaintiff as true in ruling on the motion to dismiss. [he Court is to evaluate the affidavits

of the parties and construe all reasonable inferences in favor of the Plaintiff. Alexander
Proudfoot v. Thayer. 877 F.2d 912 (1 I" Civ, 1989). Set forth below are numerous
examples of improper conduct of the Defendant in court proceedings and thereby

Plaintiff asserts that these examples of conduct can be treated as evidence by this Court to
determine that it need not make any inferences in favor of the Defendant since the
Defendant has a long history of deceit to the court system.

Ina lawsuit in the Linited States District Court for the Northern District of Illinois
titled Ray. et al. v. Citigroup Global Markets. Inc.. etal.. case number 03C3157. Biss
filed suit on behalf of 226 Plaintiffs, many of whom he had never met and who had no
idea who Biss was. nor had they ever signed any document hiring Biss as their attorney.
Nonetheless. Biss held himself out to the court and a federal judge as an attorney who
had received the prior approval of all 226 of his alleged clients prior to filing suit. When,
questions arose as to whether Biss had ever obtained authority to file such a suit, Judge
Kennelly of the Northern District of Illinois ordered Biss to produce his “clients” since
many of them were not complying with discovery and opposing counsel suspected thal
Biss had filed a fraudulent lawsuit and tried to claim he represented hundreds of people in
order to force a settlement.

In fact. Biss was unable to produce any discovery on 59 of his alleged clients. at

which time he offered to voluntarily dismiss these non-clients from the case.
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 9 of 65 PagelD #: 232

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 8 of 65

Fortunately. the Federal Judge did not simply just accept Biss” voluntary dismissals but
instead kept probing into how Biss had filed cases on behalf of so many people and yet
failed to produce signed discovery or documents on behalf of those people. Thereafter.
the Federal Judge conducted a hearing for Biss to explain himself.

At said hearing. Biss made oral representations to the Federal Judge that he had
just spoken to his clients. However. it was later learned that one of Biss’ “clients” with
whom Biss had claimed to have just spoken with had actually died approximately eight
months prior to Biss’ filing of the lawsuit. Biss was brazen enough to claim he had
spoken to someone who was dead. Consequently. Defendant Biss has shawn the ability
10 go into Federal Court and lie directly to a Federal Judge in open court and hence his
affidavit filed in this case and his assertions therein should not be accepted based on his
history of misrepresentation,

It is quite clear that Biss lied to Federal Judge Kennelly, and the Judge held a
sanctions hearing on the matter. The Judge stated that this was the kind of matter that
gels referred to the Bar for investigation. See Transcript of Proceedings Before the
Honorable Matthew F. Kennelly. a true and correct copy of which was attached hereto as
Exhibit “A”.

Indeed. the sanctions hearing included the following exchange:

THE COURT: And since - - | think it was fairly conspicuously

absent irom your response - - i did not get a written response on the part ot

this motion that talks about you filing lawsuits on behalf of people you've

never talked to. | want a written response to that. And if | were you. |

would consult with a lawyer before I did it. Okay? Because whatever I do

to you. "Il do whatever I do to you or not do to you, but, you know, we

have this little thing called the Attorney Registration and Disciplinary

Commission, and they presumably have to have something similar in - -
you're from Virginia. right?
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 10 of 65 PagelD #: 233

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 9 of 65

MR. BISS: Yes. sir.

THE COURT: Something similar in Virginia, which | will not
hesitate to refer the matter to. 1 want an explanation of why it is. what
authority it is you think you have to file a lawsuit on behalf of somebody
you've never talked to.

Unfortunately. that is not the only time that Biss has been the focus point of the
ire of a Federal Judge. In fact. a Federal Judge in New York has found that Biss
committed conduct constituting securities fraud.

This conduct relates to Biss’ attempted takeover of a public company known as
BrandAid Marketing. In November, 2002. Paul Sloan, an officer of BrandAid
Marketing. was contacted by representatives of a company named Cyberian Enterprises.
Lid.(represented by Defendant Biss). doing business as Cyberian Holdings. Ltd.
(~Cyberian”). that purportedly had interest in providing investment capital to BrandAid
Marketing Corporation (“BrandAid”).

Biss was the attorney for Cyberian and dealt with Sloan, who is a resident of the
State of Florida. on dozens of occasions. BrandAid and Cyberian entered into a merger
agreement (the "Agreement”) whereby Cyberian agreed to purchase 23,500,000 shares of
BrandAid stock for $0.89 per share. with Biss serving as the escrow agent.

Pursuant to the Agreement. BrandAid sent stock to Biss to be held as the escrow
agent to the Agreement. While acting as escrow agent and without any authority to
invade his escrow account. Biss decided to vote the escrowed shares and in essence
breach his escrow responsibilities, Biss voted to remove Sloan from his position at
BrandAid. As outrageous as it sounds. what Biss did was take shares from escrow

without paying for them and vote them to remove Sloan from office since Biss hated
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 11 of 65 PagelD #: 234

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 10 of 65

Sloan so much. This matter eventually was litigated and went to trial before a Federal
Judge in New York.

In the case of BrandAid Marketing Corporation v, Biss and Cyberian Enterprises.
LTD.. in the United States District Court for the Southern District of New York, Case
No. 03 Civ. 5088 (WHP), United States District Judge William H. Pauley III issued a
scathing opinion regarding Biss’ conduct indicating that Biss had violated federal
securities laws. In Judge Pauley’s Opinion and Order dated August 31, 2005. Judge
Pauley found that Biss lied about his having monies on account which would have
permitted him to vote the escrowed shares and break escrow, The Judge stated “Indeed,
under questioning by this Court. Biss offered contradictory and ‘Alice in Wonderland’
testimony to explain away Cyberian’s assurance that it had the necessary funds...”
Opinion and Order at p. 3. (See Exhibit “B”). In essence Biss claimed he had confirmed
that $21 million in funds was available from Cyberian, when in fact the Court found that
to be untrue.

Judge Pauley also stated that: “this Court finds that when Biss forwarded
Cyberian’s letter to BrandAid. he was facilitating Cyberian’s deception, or consciously
avoiding the truth.” Id, at p. 4. In essence. Biss was facilitating securities fraud as a co-
conspirator because he knew that his client. Cyberian did not have the money to allow
him to break escrow.

In further Discussing the Agreement and Biss’ role as escrow agent thereto. Judge
Pauley stated that: “On December 9. 2002. BrandAid forwarded a certificate for
23.500.000 shares of its common stock to Biss. to hold in escrow until noon on December

16. 2002. when Cyberian was to pay $21 million to BrandAid...Although Biss never

10
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 12 of 65 PagelD #: 235

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 11 of 65

received the $21 million from Cyberian. he did not return the share certificate to
BrandAid.” Id. at p. 7.

Judge Pauley further stated that: “Biss” statement that he had ‘received
notification that... money had been wired to [his] account’ [was] false.” Id. at p. 9.

Judge Pauley further stated that: “Although Biss was the architect of the ‘merger.’
he disclaimed any responsibility at trial and asserted that he ‘had no clue’ what ‘assets
were going to be tendered” by Cyberian, As a securities lawyer intricately involved in
Cyberian’s dealings with BrandAid. Biss’ testimony ts not credible.” Id. at 11 (citations
omitted).

Judge Pauley also found that: “For their part, Biss and Cyberian concocted a
scheme to take over BrandAid without any investment...As part of that scheme. Biss
attempted to vote escrowed shares that Cyberian did not own, ..any ruling in favor of
defendants would reward them for their misdeeds.” Id. at 16. The Judge found that Biss
had violated the law and acted improperly and Biss again gloats on this conduct as further
grounds to intimidate.

Hence, another example of Biss’ misdeeds show that he testified falsely in
another Federal Court proceeding and yet again another Federal judge issued a scathing
opinion of Biss’ conduct thus showing that the affidavit filed in this case should be given
no weight.

Furthermore. attached hereto as Exhibit "C” are affidavits of persons showing that
lawsuits were filed on their behalf by Steven Biss. yet they never authorized. met him or
approved of his actions. Hence, the fact that Defendant Biss would make court filings on

behalf of others he does not represent is further evidence of his lack of respect for the

11
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 13 of 65 PagelD #: 236

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 12 of 65

court system and grounds for this court to deny the applicability and validity of Mr. Biss”
affidavit in this case.

Next. Mr. Biss attempts to defeat jurisdiction by claiming the telephone calls
referenced in the lawsuit were never made, Even though the prior discussions of his
conduct should be enough to see that Mr. Biss’ affidavit is fraudulent. one need look no
further than Mr. Biss” testimony in another proceeding to see that he continually changes
his story about all aspects of his life (including his phone records) and thereby none of his
testimony can be accepted as true. Attached hereto as Exhibit “D” is a copy of a
transcript from a deposition given by Biss wherein he disclaims that he has any phone
number in his name/law firm name and that he cannot even re-call who his cell phone
carrier is. yet. in this case he miraculously remembers who his cell phone carrier is and
now tries to use those records to claim he never made any of the phone calls alleged in
the lawsuit, Therefore. the mere production of his cell phone records means nothing
since Biss has acknowledged that he operated a busy law office and did not have a phone
registered in his personal or office name and thereby there is no way to track any of the
phone calls this Defendant has been making. Now. he miraculously produces cell phone
records to mislead the court into believing that those records would prove his innocence
when it has never been alleged that he made his phone calls from the cell phone. Hence,
his cell phone records are completely irrelevant,

Attached as Exhibit “E™ are documents signed by multiple persons who are
residents and citizens of the State of Florida and which appointed Biss to be their
attorney. These documents are important because in his affidavit, Biss claims that he has

no ties to the State of Florida. vet miraculously there are multiple people in the State of
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 14 of 65 PagelD #: 237

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 13 of 65

Florida who have appointed him to act on their behalf as their attorney. Therefore. here
is more proof that Biss’ altidavit has no value.

Attached as Exhibit “F" is the affidavit of Paul Sloan. who can attest to the fact
that he literally had dozens of phone calls and communications with Defendant Biss
relating to business dealings. all taking place in the State of Florida. Thus. this affidavit
again shows that Biss affidavit should be denied any validity.

Attached as Exhibit "G" is the affidavit of David Feingold. Esq. This affidavit
certifies the validity of all of the matters asserted in the lawsuit and thereby. taken as true,
meets the burden to deny the Defendant's motion to dismiss.

Finally, attached as Exhibit “H™ is the affidavit of Sean Zausner which confirms
the tortious and slanderous conduct of Defendant Biss and again meets the burden
necessary to confer jurisdiction in the State of Florida,

Wherefore. it is respectfully requested that this Court deny the Defendant's

  
 

Motion To Dismiss.

a
David J. Feingold. Esq.
Feingold & Kam. LLC.
3300 PGA Blvd.
Suite 410
Palm Beach Gardens, FI 33410
Phone 561-630-6727
Fax 561-630-8936

Certificate of service

I hereby certify that a true and correct copy of the foregoing has been sent to
Steven Biss. Esq. via fax 312-372-9818 this | day of _yryerety —_. 2006.

 

David J. Fei

13
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 15 of 65 PagelD #: 238

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 14 of 65

EXHIBIT

A
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 16 of 65 PagelD #: 239

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 15 of 65

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

(24

25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SHERWIN I. RAY, et al.,

Plaintiffs,

Vv.

CITIGROUP GLOBAL MARKETS,
INC., et al.,

Defendants.

Docket No. 03 C 3157

Chicago, Illinois
Thursday, October 28, 2004
9:30 ofclock a.m.

)
)
)
)
)
)
)
)
)
)
)

TRANSCRIPT OF PROCEEDINGS
BEFORE THE HONORABLE MATTHEW F. KENNELLY

APPEARANCES:

For the Plaintiffs:

For the Defendants:

Court Reporter:

 

LAW OFFICE cx Graven 9. st65>
(L711 East Main Teeu,

2nd Floor,
Richmond, VA 23219) by
MR. STEVEN S. BISS

SIDLEY, AUSTIN, BROWN & WOOD LLP
(Bank One Plaza,
10 South Dearborn Street,
Chicago, IL 60603) by
MS. ELLEN S. ROBBINS

SIDLEY, AUSTIN, BROWN & WOOD LLP
(787 Seventh Avenue,

New York, NY 10019) by

MR. DANIEL A. GOLDSCHMIDT

Mary T. Lindbloom

211 South Court Street
Rockford, Illinois 61101
(815) 987-4486

 
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 17 of 65 PagelD #: 240

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 16 of 65

10

11

12

13

14

16

17

18

19

20

21

22

23

24

25

THE COURT: I’m not persuaded of that. But, anyway,
go ahead.

MR. BISS: Judge, with regard to these missing
documents, these missing documents have been produced by me
immediately upon receipt.

THE COURT: I know, and your answer is that nobody has
asked to redo a deposition. I understand that. Okay. Tell me
something that you haven’t told me before. That’s what I asked
you to do. Anything new that you haven't told me before.

MR. BISS: Judge, I think I’ve put everything that --

THE COURT: Fine. Then explain to me this. We’ve got

Stanemae

four or five people in here who have signed sworn declarations

—

saying they don’t know you from the man in the moon and they've

rere —r

 

 

 

 

never talked to any of the lawyers for the plaintiffs in this

— ~~

case. These are people who were named plaintiffs in the
lawsuit at the beginning. How is this possible?
nw,

MR, BISS: When I took this case, it was represented
to me -- I talked to ag many people as I could. When I took
this case, it was represented to me by Mel Stewart that these
plaintiffs were willing to join and wanted to join and would
participate.

THE COURT: Well, with all due respect, Mr. Biss,

 

 

 

=

talking to a person who has a financial interest in the outcome

of the litigation, namely, Mr, Stewart, in the outcome of this

=>

and related litigation, in my estimation is not, as Rule 11 (b)

ead

 
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 18 of 65 PagelD #: 241

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 17 of 65

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

9

of the Federal Rules of Civil Procedure requires, inquiry

guna,

c

reasonable under the circumstances. You file a suit on behalf
a,

 

 

of somebody you've never talked to? Tf mean, that’s astounding.
ra
That’s astounding. I mean, I’ve never heard of that happening

—

 

in my life. Have you?

ee

 

MR. BISS: When I filed it, I had no idea that --

HE COURT: Do you do this all the time?

MR. BISS: No, sir.

THE COURT: Is this something you‘ve done before?

MR. BISS: No, it’s not, your Honor. When I found out
that they were adverse --

THE COURT: Well, here’s the deal. No. I'm done
here. Here's the deal. You know, you filed this lawsuit with
228 plaintiffs or whatever it is. Presumably you had a reason
for doing it that way. If you file it aa a class action,
there’s all these other requirements, and presumably you filed
it as an individual plaintiff case because you thought it
strategically -- you did not have to do that. Okay? That's
fine. But you can’t treat it as a class action. You represent
each and every one of these people. You are their lawyer. You
can't delegate to people who are not affiliated with you, who
have a financial interest in the outcome of the overall
litigation, you can’t delegate your legal responsibilities.

I mean, you are -- you know, if you can imagine a

baseball field. You’ve got these chalk lines going down to the
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 19 of 65 PagelD #: 242

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 18 of 65

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

11
Stewart, Borenstein, whoever they are -- you, Steven Biss, are
going to provide me with a sworn affidavit which verifies that
you have had a personal conversation with each one of these
people and have advised them completely as to what their
obligations are under the discovery requests that have been
Filed and the orders that I’ve entered, and that’s to also be

done by that same date on November, the 22nd of November.

 

And since ~- I think it was fairly conspicuously
ence
?
absent from your response -- I did not get a written response

 

=
my

on the part of this motion that talks about you filing lawsuits

me oy

on behalf of people you’ve never talked to, I want a written

—

 

 

response to that. And if I were you, I would consult with a

 

 

-_

lawyer before I did it. Okay? Because whatever I do to you,
ny

T’1l do whatever I do to you or not do to you, but, you know,

—

 

 

we have this little thing called the Attorney Registration and
Cc rT eons
Disciplinary Commission, and they presumably have to have

“ —

something similar in -- you're from Virginia, right?
— Ai

 

 

MR. BISS: Yes, sir.

re —ee

THE COURT: Something similar in Virginia, which I
pa ET —

 

will not hesitate to refer the matter to. I want an

enn eneneeeneetaegetitt

explanation of why it is, what authority it is you think you
ci, aneanennenanene

_

have to file a lawsuit on behalf of somebody you've never

~~

 

balked to. I want that by ten days from now. That is the 10th
of November.

MR. BISS: Your Honor, the signed verifications, is
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 20 of 65 PagelD #: 243

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 19 of 65
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 21 of 65 PagelD #: 244

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 20 of 65

UNITED SPFATES DISFRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRANDALD MARKETING CORPORATION.

Plainurh

ELSE
Crareeel
RANT TN PERPRISES. LTD..

Defendants.

   

STEVENS, BESS and
CYBERLAN ENTERPRISES, CTD.

Third-Party Plaintiffs,
“against-
PETER MARKUS and PAUL SLOAN,

Third-Party Defendants,

eee eee eee ww em

WILLIAM HL. PAULEY Hl, District Judge:

3 Civ. 5088 (WHP)

OPINION AND ORDER

 

Ihis action arises out of an alleged sale of the stock of the plaintiff BrandAid

Marketing Corporation ("BrandAid") to defendant Cyberian Enterprises, Ltd. ("Cyberian"). This

Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332. This Court makes the following

findings of fact and conclusions of law. As the finder of fact this Court limite ite dicouesion to

the testimony and exhibits that it credits, That task is particularly daunting here because each

party deceived the other in (heir dealings, and that modus operandi also permeated the trial.
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 22 of 65 PagelD #: 245

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 21 of 65

FINDINGS OF FACT

 

I. Lhe Parties

At the time this action commenced, BrandAid was a publicly-traded corporation,
organized under the liws of Delaware and licensed to transact business in New York. |
Brand. Vid's pringipal office was in Manhattan Gloint Pre-Trial Order, dated Aug, 10. 2004
CUPLOT® 7.4: Amended Complaint, dated Oct. 14. 2003 (Am, Compl.") € 1), and its business
was in-store advertising using “supercards in displays mounted in supermarkets" (JPTO § 7.6).

Cyberian is a Hong Kong Company that transacts business in the United States,
LIPLO©7,3.) Defendant Steven S, Biss is a Virginia attorney, who represented Cyberian in its
dealings with BrandAid. (IPTO § 7.2: Answer to Amended Complaint by Steven Biss and
Cvberian. dated Oct, 22. 2003 ("Ans.") ¢ 10.)

Peter Markus. a Canadian citizen and resident of Connecticut, worked for
Corporate Services Group. LLC ("CSG"). a Connecticut corporation that prepares filings for
public companies and provides business-consulting services. (Direct Testimony of Peter
Markus. dated duly 20, 2004 ("Markus Direct") §§ 1-3.) CSG negotiated contracts for BrandAid.
(Markus Direct © 13.) Markus also worked in some capacity at the Law Offices of Charles C.
Shy in Flushing, New York, (Markus Direct 3.) Atall relevant times, Markus acted as
Brand.\Vid's business consultant—not its attorney. (Plaintiff's Exhibit ("PX") 1-12," 1-14 at

OOOT84 ¢° Mr. Markus is not the companies’ [sic] counsel.").)

' Plaintifl submitted exhibits in six separate binders, with each binder having identical exhibit
numbers. Thus. to facilitate discussion, this Court refers to each exhibit by including the binder
number before the exhibit number. Thus, for example, Exhibit No. 2 from the second binder is
denoted as PN 11-2, Also. because the majority of exhibits are not bates stamped, this Court
provides the exact page numbers of (he relevant portions of the exhibits only where it is readily
wvattable,

tJ
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 23 of 65 PagelD #: 246

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 22 of 65

BrandA id's Chairman. Chief Operating Officer and Secretary was Paul Sloan.

(Direct Festimons of Paul A. Sloan. dated duly 20. 2004 ("Sloan Direct") 4 4.)

I. Chronology of the Parties! Dealings
A. The Parties' Initial Contact

On September 30, 2002. BrandAid authorized the issuance of 80,000,000
common shares with a par value of $0,001, and actually issued 7.142.190 shares to the public,
CPN Ve2 ated.) In November 2002. Cyberian. through its authorized agent, Steven Massey.
contacted Brand id to express interest in investing in the company. (JPTO ¥ 7.8: Sloan Direct
#€04.97,.) Cyberian sought to purchase 23,500,000 BrandAid shares for $24 million. (PX [1-4.)

At that Gime, Cyberian assured BrandAid that it had cash available for its
investment, "Ehe souree of cash is from investments and is currently placed in New York at
one of the fargest USA Banks." (PX Td: Defendants’ Exhibit ("DX") 8.) However, this
assurance Was false because Cyberian "didn't have the cash in New York." (Trial Transcript
CV") at 292: see also Fr, at 20-21, 190-91, 316: PX 1V-5; Direct Testimony of Steven Massey

(Massey Direct") at 5-0.) Indeed, under questioning by this Court, Biss offered contradictory
nt rN,

 

and “Alice in Wonderland" testimony to explain away Cyberian's assurance that it had the

entnaront

necessary finds:
—-ooooeeey
The Court. ...[BJack in November of 2002. you passed on
representations to BrandAid that Cvherian had $91 million
essentially on deposit ata US financial institution, right?

> Delondants subnvitted the direct testimony of their witnesses as one comprehensive document,
entitled Direct Festimany of Defendants’ Witness, dated July 22, 2004, When ctling to the direct
iestimony of these witnesses. this Court refers to the pagination in that document. Further,
because Masses did not avail himselfto cross- -examnination. his direct testimony ts only
admissible as an admission against interest,

 

eo
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 24 of 65 PagelD #: 247

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 23 of 65

The Witness: The letter | sent to them was Cyberian's letter,
Cyberian said they had investments placed with a bank in New
York.

the Court: ... [The letter] says the source of cash is from
investments and is currently placed in New York at one of the
largest USA banks. So the source is cash, and it is in New York at
a large US financial institution...

The Witness: Judge. | never interpreted that letter to say there was
cash ina bank. | interpreted it to say thal there was cash from
investments that were placed in a bank.

et

The Court: Given all the things that happened in this case in these
negotiations. and all the e-mail traffic and all of the consternation,
did you ever speak to your clients about this $21 million?

‘the Witness: Yes. and it was disclosed to Mr. Sloan and Mr.
Markus that there was no cash in any bank. | never made any
representation to them that there was 21 million anywhere. ever. I
just never said that to them, and neither did Mr. Massey. It was
disclosed to them all along. They knew from the beginning of this
until they signed the addendum that there was not 2! million.

Fhe Court: But if there was no 21 million in cash, why would you
forward a letter sent to you to them saying that it's currently placed
in New York at one of the largest USA banks?

The Witness: They asked for a request for information asking
Cyberian for the source of its funds. | forwarded that request to
Cyberian and forwarded Cyberian's response to Mr. Markus.

Chr at 280-82.) Thus. this Court finds that when Biss forwarded Cyberian’'s lettcr to BrandAid,
- nn IN

 

 

he way facilitating Cy berian's deception, or consciously avoiding the truth, —
I p ¢ -

 

As part of the contract negotiations, Cyberian also assured BrandA id's
representatives that it did not intend to make any changes to the BrandAid board or interfere with

is day-to-day operations:
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 25 of 65 PagelD #: 248

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 24 of 65

In regards (o the current officers and directors of Brandaid there
are no changes planned. We have faith in the current management
and believe that an infusion have [sic] capital will assist them in
becoming very successful ina shorter time period.

The future of Brandaid is in the hands of its current management.
We believe that with their industry knowledge. past experience and
sufficient capital they will be successful... .

Brandaid's place of business is the decision of current

Wu nRweMenl

Please understand that we in no way, shape or form want to be
involved or interfere with the operations of Brandaid. We believe

there is long term value with Brandaid and our intent is to hold the
shares to be purchased long term.

(PN [H-4 (internal paragraph numbering omitted): see also Tr. at 140-41.) As discussed below,

those representitions proved false,

B. Ube Ratification of the Subscription Agreement
On November {4, 2002. BrandAid and Cyberian ratified a Subscription
\ereement (the "Subscription Agreement"), whereby Cyberian agreed to purchase 23,500,000
shares of BrandAid for $21 million, (DX 10 at SM02010058: sce also JPTO 7.9.) A revised
version of the Subscription Agreement noted:

lhe closing of the sale of the Shares shall take place within thirty
(30) days of the date of acceptance of this Subscription Agreement
by the Company. Atclosing, the Subscriber or assigns shall tender
to the Company and/or the [CSG], Peter Markus, Esquire. by bank
draft or wire transfer. the total amount of $21.000.000.00 (the
MDovchase Amount. Upaii rcccipt of the Purenase Arivands ty
Company shall deliver to the Subscriber or assigns original stock
certificates evidencing ownership of 23,500,000 Shares of the
Company.

(DN [0 at SM02010065: see Sloan Direct ¥ 148.) In the Subscription Agreement. BrandAid

"represent{ed] and warrantjed]" the following:
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 26 of 65 PagelD #: 249

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 25 of 65

(1) The Company is a Delaware corporation, duly organized,
licensed and in good standing under the laws of the State of
Dehiware,

(2) The Company is... in good standing [with the Sccuritics and
Exchange Commission (SEC)].... The Company and its officers
and directors are not defendants or respondent in any action or
proceedings which could result ina judgment, award or decision
which could materially affect the value of the Company and/or the
Shares. The Company and its officers and directors are not the
subject of any action or proceeding by... the SEC.

hots th

(4) The Company and the persons executing on behalf of the

Company have all requisite power and authority to enter into this

Subscription Agreement and to perform all of the obligations

icquired to be performed by the Subscription as a seller of the

Shares.

(3) All information supplied by the Company to the Subscriber

and contained in the Company's public records and listing is true

and correct as of the date hereof, and the Company acknowledges

that the Subseriber has relied upon the accuracy of such

information in deciding to enter into this Subscription Agreement

and purchase the Shares. As of the date hereof, the Company

Knows of no fact or event that would materially affect the value of

the Company and/or the Shares.

(ON 10 at SMO2010056-57,)

BrandAid's representations were false, BrandAid was not in good standing with
the State of Delaware. because its corporate charter had been voided for non-payment of
corporate franchise taxes, (DXs 11-13.) Further, BrandAid had materially breached its
obligations to vendors. including Safeway. Pathmark, Vectra as well as its previous attorneys.

Kleinberg. Kaplan. Wolff & Cohen. P.C. (Tr. at 45; see DXs 26, 30, 33.) None of those adverse

events were disclosed to Cyberian. (Tr. at 3b: see Tr. at 25-27.) After the subscription

agreement was signed. BrandAid's contract breaches with its vendors not only materially
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 27 of 65 PagelD #: 250

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 26 of 65 -

alfected the value of the Company but forced it to close down. (JPTO 4] 7.38; see Tr. at 25; DXs
{8-28, 36-37.)

Additionally. BrandAid failed to disclose certain third-party transactions to
Cv berian that culminated in lawsuits, (Tr. at 52: JPTO 4 7,13; DX 32: sec also DX 31.) Finally.
Brand. \id tailed to disclose that the SEC initiated an inquiry into Sloan's activities. (Pr. al 47:
DX 29.) Thus. this Court finds that BrandA id attempted to secure the $21 million investment
from Cyberian by withholding information about its precarious existence.

On December 9, 2002. BrandAid forwarded a certificate for 23,500,000 shares of
is common stock to Biss. to hold in escrow until noon on December 16. 2002, when Cyberian
was to pay $2F million to BrandAid. (PX 1-8 at 2: JPTO ¥ 7.15.) The BrandAid shares were to
be released to Cy berian only after Biss received $21 million in cleared funds. (PX Il-8 at 2.) "In
the event that the said funds [were] not received .... the share certificate [was to be] returned
via overnight priority delivery to BrandAid Marketing Corporation.” (PX H-8 at 2.) Although

Biss never reevived the $21 million from Cy berian, he did not return the share certificate to

Brand Vid.
—_———
C. ‘The Parties’ Failure to Complete the Deal
On December 13. 2002. Biss informed BrandAid that Cyberian needed a 30-day

eMension to arrange for funding. (JPTO § 7.16.a: Tr, at 145.) The parties agreed to the
eMtension. (Sloan Direct § 154.) On December 20, 2002. Biss relayed to Markus that Cyberian
was “in the batter's box" and “hoped” to close before December 25, 2002, (PX I-13 at 000058.)
On December 27, 2002, Biss informed Markus: "I have emails in to Steve Massey, and hope to

advise of the closing date carly nest week." (PX H-14 at 000059.) On January 2. 2003, Biss
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 28 of 65 PagelD #: 251

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 27 of 65

wrote to Markus that Cy berian was "moving towards the closing" (PX EI-15 at 000058) and
espeeted to close the deal on January 30, 2003 (Tr. at 278). While the partics continued to
discuss the mechanics for closing the deal (PXs H-18. 1-19. 1-20. 1-24, 1-22. 11-23, 1-24. 1
25: yee JPTO © 7.16.6), Sloan grew inpatient with Cyberian's continued failure to make the
promised investment (PX TH-L). Because Cy berian was unable to close on January 30, 2003 (Tr.
at 278). BrandAid obtained $225,000 in bridge financing ftom Mel Stewart and Howard
Borenstein (Ee. at (89, 276: IPTO 4] 7.17.b: see Sloan Direct Y9 243-44: PX T1-1).

Anxious about Cyberian's inability to close the deal, Sloan informed Biss, on
I ebruary 7, 2003. that he could "no longer depend on [Biss'] clients [sic] statements directly or
indirectly and will scek other sources of funding.” (PX Hl-4 at 000154: see PX Ht-2 at OOO141:
PX [Hl at QO01S9 ("The current crisis that BrandAid faces is directly related to your client's
failure to honor his [sic] contractual commitment."): DX 37.) In response, Biss reported that
\lassey was in possession of "signed written contracts” that would help BrandAid with its
finanees, (PN U4 at 000152: see also PXs HH1-2 at 000133 ("I just received notification that the
money has been wired to my account."), [1-20 at 000078.) At trial. Cyberian never offered any
"Siuned written contracts.” This Court finds that Cyberian's repeated assurances were deceptive.

‘The following day, on February 8, 2003. Biss forwarded an amended subscription

 

aureement to BrandAid, (JPTO q 7.18: sce also PX THI-3; DX 37.) BrandAid signed the
\mended Subscription Agreement on March 24, 2003, (PX I-8: JPTO 4 7.19: Sloan Direct J
307.) the Amended Subscription Agreement substituted a thirty-six month installment payment
regime i place ef one lump sum payment, (PX 11-8; Sloan Direct § 308.) It also extended the

closing date to May 23, 2003. (PX TI-8: Sloan Direct J 308.)
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 29 of 65 PagelD #: 252

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 28 of 65

Just wo weeks later, still lacking the necessary funds, Cyberian contacted

Brand Aid with ayet another proposal, (PX THE} 2: Tr. at 315-16.) In particular on April |.

C
2003, Massey contacted Sloan to discuss restructuring (he parties’ transaction. (JPTO 7.20:

N‘,

Sfoan Direct © 311.) Sloan referred Massey to Markus for further discussions. (JPTO § 7.20;
Sfoan Direct & 312.)

Niassey and another businessman, Lawrence Artz, met with Markus. (JPTO §
hb olod itect 4) 910! Wiarthus Wirect 4 4t.) Arle Was inWouuved ds Wie power behind
Cyberian.” who acted "fora very rich Chinese family." (Markus Direct § 42: see also PXs V-12, .
\-13.) At that meeting. Massey acknowledged that Cyberian did not have the funds to "close the
transaction.” and therelore Artz's assistance was necessary, (Markus Direet 4.42.) This
acknowledgement. which defendants do not contradict, confirms that Cyberian’s earlier
suilements regarding "signed written contracts” (PX Hl-4 at 000152; sce also PXs H-12. 11-13, TI
15. H-I8. 1-20 at 000078, 1-23, 11-25: Sloan Direct § 232) and Biss’ statement that he had

"received notification that... money has been wired to [his] account” (PX II1-2 at 000133) were
nea

 

 

 

 

 

habse,
enninall
Artz proposed. inter alia. a cashless exchange of Chinese real estate to BrandAid
lor the HiandAid shares (the "Artz Proposal"), (See JPTO 4 7.2: Markus Direct § 42; see also
PN TH-13.) Phe Artz Proposal further involved merging BrandAid into another company and
listing the shares of the new company on the American Stock Exchange. (See JPTO 97.21:
Markus Direet © 42: see also PX HH-13.) Specifically, Artz's proposal for BrandAid included

“acquiring | an existing public company which has the requisite number of shareholders, and

apphsfing| for listing on the American Stock Exchange.” and spinning off BrandAid's existing
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 30 of 65 PagelD #: 253

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 29 of 65

advertising specialty business. (PX V-13.) Sloan rejected the Artz Proposal, (PX HI-l4: Sloan
Direet © 318-30.)

On April 16, 2003, Biss notified Sloan that Cyberian intended to vote the
eserowed shares in favor of the Artz Proposal even though Cyberian had not paid for those
shares:

| represent Cyberian Enterprises Ltd. in connection with its rights

under the Subscription Agreement, Addendum, and 23,500,000

Shares of the common stock of Brandaid Marketing Corporation

(“Brandaid" of [sic] the "Company”).

his Jeter shall serve as Cyberian's written consent to the

proposal/plan for simultaneous merger and application to the

American Stock Exchange (the Proposal") presented to Brandaid

by [Artz|. As Chairman of Brandaid. you are hereby directed by

Cy berian to proceed immediately to execute any and all letters of
intent or other agreements necessary to effectuate the Proposal.

the Ar7 Proposal or calla sharcholder meeting so that Cyberian could vote the escrowed shares.
UPTO 7.22: PN HI-LS: Sloan Direct § 334.) Biss warned that a failure to call the shareholder
inceting "would be a substantial breach of [Sloan's] fiduciary duties to {Cyberian] and the other
shareholders of Brandaid” and noted that Cyberian had already filed a lawsuit in the United
States Distriet Court for the Eastern District of Virginia, (PXs I-15. TH-16; Sloan Direct § 336-
375 Massey Dircet al $ ("On or about April 15, 2003, | instructed Mr. Biss to take legal action
avainst Brandaid fora declaration that Cyberian had a right to vole its shares. even though the
shares had not yet been paid for.").) On May 5, 2003, Biss followed up with an email to Markus
in Which he reiterated Cyberian’s support for the Artz Proposal. (PX I-17.)

tn early May 2003, Biss launched a cashless takeover of BrandAid. He prepared

a Letter of Intent fora joint merger and acquisition agreement of BrandAid with Standard
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 31 of 65 PagelD #: 254

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 30 of 65

Financial Group ("SEG") and certain other third parties. (PX V-16.) The Letter of Intent noted
that Brand. Vid's new directors would include Artz and not Sloan. (JPTO @ 7.26: Tr, at 204. 306-
07, 323:PN V-16.) The Letter of intent’s central provision stated: "[i]n exchange for
23,500,000 shares of common stock, Cyberian shall tender forthwith certain of ils assets, whose
value is net less than $21.000.000 USD." (PX V-16 (emphasis added).)

here is no evidence that Cyberian exchanged assets worth $2{ million for the
Rrand.Aid shares. Although Biss was the architect of the "merger," he disclaimed any

teeter niger et tae ge

responsibility. at trial and asserted that he "had no clue" what “assets were going to be tendered"
| : gong

——

 

 

by Cyberian. (Ir, at 318.) Asa securities lawyer intricately involved in Cyberian's dealings

with BrandAid. Biss’ testimony is not credible, (See Tr. at 237-38. 244-46, 324-26.) Indeed,
——~,

 

 

 

 

Riss testified: “Papproved the contents of the letter of intent. | thought it was a good idea and
the shareholders Jol Cy berian} told me they thought it was a good idea to sign this so we could
consider the proposal and consider what they were doing in the merger." (Tr. at 323-24.)
Purporting to act fora majority of BrandAid shareholders, Biss informed Sloan on
May 23rd that the then-existing officers and directors of BrandAid were terminated and a new
slate of directors had been appainted in their place. (PX HH-20: see also PX HL-2 1 JPTO 44
7,27-7.28.) Biss repeated that representation to the SEC. (PX H-19 at 000175.) However, his
letter to the SEC was silent regarding the reasons for the change in BrandAid's board
membership. Lhe new board consisted of William C. Needham, its Chairman, and Benjamin
Wang. Peter Pochna. Hilland Artz, (PX I-20: see also PX (1-21; JPTO { 7.36.) This board
Was installed to approve the SFG proposal after BrandA id's original board declined to act. (Tr.

at 322-23.)
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 32 of 65 PagelD #: 255

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 31 of 65

Simultaneously, Cyberian and BrandAid, through its new Chairman Needham,
attempted to consummate the land-for-shares swap. (PX 11-24; JPTO 7.29.) That cashless
stuck purehase agreement was filed with the SEC, (JPTO § 7.29.) The parties did not present
ans credible ev idence to establish that the land exchanged for the shares was worth $21 million.

On June 3. 2003. Sloan. purporting to act for BrandAid. demanded that Biss cease
and desist (rom taking further action. (JPTO § 7.30.) The next day. Markus asked Biss to return
the Brand.\id shares in escrow. (PTO 97.31.) Refusing to return the shares. Biss asserted that
his actions complied with Delaware law and SEC rules. (JPTO 4 7.32.)

On June 13 and 16. 2003. Biss filed various forms with the SEC. (JPTO §§ 7.36-
6.37.) On dune 17, Sloan filed a Form 8-K. reporting that BrandAid had lost its finding and was

"omporarily ceasing operations" because of Biss' activities. PTO 7.38.)

CONCLUSIONS OF LAW

 

BrandAid asserts three claims against Cyberian: (1) breach of contract: (2)
violation af Section 10¢b) of the 1934 Actand Rule 10b-5. 17 C.F.R. § 240,10b-5; and (3)
fraud.) [a turn. Cyberian asserts counterclaims and third-party claims for (1) fraud against Sloan
and Brand Aid: (2) tortious interference with contract against Markus: and (3) breach ofan
implied covenant of good faith and fair dealing against Sloan and BrandAid.

As discussed below, this Court concludes that all of the parties' claims are barred

by the doctrine of in pari delicto. See Peltz v. SHB Commodities, Inc.. 115 F.3d 1082. 1089-91

 

* Plaintitf initially asserted claims for injurious falsehood and tortious interference with
shareholders, but has withdrawn those claims. (See Plaintiffs Proposed Findings of Fact and
Conclusions of Law. dated Aug. 23, 2004 ("PI Mem.") at 20: Proposed Finding of Fact § 46:
IPLOe 4)
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 33 of 65 PagelD #: 256

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 32 of 65

(2d Cir. 1997) (holding that the in pari delicto defense bars a plaintiff's claims for violation of the
Commodities Exchange Act where the plaintiff participated in the scheme to manipulate the
commodities market): Ross v. Bolton, 904 F.2d 819. 824-26 (2d Cir, 1990) (holding that the in
pari deligto defense may bar a plaintiff's Rule 10b-5 claims where he knowingly engaged in an

iNegal trading scheme).

. the In Pari Delicto Doetrine

 

‘The in pari delicto doctrine states that “if the parties are in pari delicto—equal
fault. then recovery will be denied." Dan B. Dobbs. Law of Remedies: Damages-Equity-

Restitution S64 (2d ed. $993): see_also Pinter v. Dahil. 486 U.S. 622. 632 (1988): Bateman

 

Lichler. Hill Richards, Inc. v. Berner, 472 U.S. 299, 306 (1985) (’The common-law defense at
isstte i this case derives [rom the Latin, in pari delicto potior est conditio defendentis: ‘In a case

of equal or mutual fault the position of the defending party is the better one." (quoting Black's
Law Dictionary 7411 (Sth ed. 1979) (internal alternations omitted))): Peltz, [15 F.3d at 1090

"EW then there is mutual wrongdoing, the law favors the detending party."). That is, "the
plaintiff should not... recover. and the parties should be left where they are." Ross, 904 F.2d at
$24. The in_paridelicto doctrine "is grounded on two premises: first. that courts should not lend
their good offices to mediating disputes among wrongdoers: and second, that denying judicial
relief to an admitted wrongdoer is an effective means of deterring legality." Bateman Eichler,
472 US, at 300: see also Ross. 904 F.2d at 824-26 (finding the in pari delicto doctrine applicable
where plaintiff know ingly engaged in an illegal trading scheme); Abright v. Shapiro, 214 A.D.2d

496, 496-97, 620 NY.S.2d 73, 73-74 (Ist Dep't 1995), In the context of this action, Lord

Manstield’s observation is particularly apt:
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 34 of 65 PagelD #: 257

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 33 of 65

The objection. that a contract is immoral or illegal as between
plaintiff and defendant, sounds at all times very illin the mouth of
the defendant. [lis not for his sake, however, that the objection is
ever allowed. ... The principle of public policy is this: ex dolo
malo non oritur actio out of fraud no action arises|.... It is upon
that ground the Court goes: nol for the sake of the defendant, but
because they will not lend their aid to such a plaintiff.

at 306 12): see also Austin's Adm's v. Winston's Ex'x, 11 Va. 33,47 (1806) ("He who comes
here lor reliel must draw his justice from pure fountains”); Fid. Bank, Nat'l Ass'n v. Avrutick,
740 1. Supp. 222. 232 n.9 (S.D.N.Y, 1990): Abright, 626 N.Y.S.2d at 73-74: Ford v. Henry. 155
Mise, 2d 192, 193-94, 398 N.Y.S.2d 660. 661-62 (App. Term, 1993). Under slightly different
facts, the New York Court of Appeals explained the principle as follows:

It is the settled law of this State (and probably of every other State)

that a party to. an illegal contract cannot ask a court of law to help

him carry out his egal object, nor can such a person plead or

prove in any court a case in which he, as a basis for his claim. must

show forth his illegal purpose. For no court should be required to

serve as paymaster of the wages of crime, or referee between

thieves. Therefore. the law will not extend its aid to either of the

parties or listen to their complaints against cach other, but will

leave them where their own acts have placed them,

Stone v. Freeman. 298 N.Y. 268, 271 (1948).

"IA | private action for damages ... may be barred on the grounds of the plaintiff's
own culpability only where (1) as a direct result of his own actions, the plaintiff bears at least
substantially equal responsibility for the violations he seeks to redress, and (2) preclusion of suit
would not significantly interfere with the effective enforeement of the securities laws and
protection of the investing public.” Bateman Kichler, 472 U.S. al 310-11. The defense applics

where the plain! participates in "the same sort of wrongdoing" as the defendant, Bateman

Fichter. 472 ULS, at 307. and the degrees of fault are essentially indistinguishable, Peltz, 115
 

 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 35 of 65 PagelD #: 258

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 34 of 65

Ftd at 1090 (citing Pinter. 486 U.S. at 636), Finally, itis not necessary that the plaintiff and the

defendant have participated in the same illegal acts. but that the two parties’ wrongdoings stem

 

from the same subject of the litigation. See Pinter, 486 U.S, at 632; Peltz, 115 F.3d at 1090-91:

CCAR Inet tne. v. Union Carbide Corp.. No. 00 Civ, 1338 (GBD), 2004 WL (37073. at *14

 

(SDNY, dan. 26. 2004) ("Even if the wrongdoing is not of an ‘identical nature,’ it does not
destroy the defense." ): sce also Bateman Eichler, 472 U.S, at 310-11 (noting that the plaintiff

must beac substantially equal responsibility "for the violations he sceks to redress").

fl Application of the In Pari Delicto Doctrine

Both plaintiff and defendants seek to hold the other side liable for the
transaction's Hiilure and their resulting losses. ‘Thus, both plaintiff's and defendants’ actions
satisfy the first prong of the Bateman Kichler test in that, as a direct result of their own conduct,
they bear at least substantially equal responsibility for the violations each secks to redress. As
noted above. BrandAid. through Sloan, repeatedly made false statements and omitted material
facts in ifs representations to Cyberian in order to obtain an investment of $21 million. For
example. while Brand Aid's corporate charter was revoked in March 2002 and remained void at
least until duly 9, 2003 (DXs LI-13: see also DX 14). BrandAid represented that it was in good-
siding in Delaware, its state of incorporation. Further, BrandAid withheld information about
is involvement in legal proceedings and the SEC's investigation of Sloan's activities, Finally,
Brand Aid concealed that it was in default of its obligations to almost all of its major vendors. In -
lact. those defaults led to the company's closure. Thus, BrandAid tried to deccive Cyberian into
venting ina company that was practically worthless.

For their part. Biss and Cyberian concocted a scheme to take over BrandAid
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 36 of 65 PagelD #: 259

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 35 of 65

without any investment. Cyberian promised BrandAid $21 million when it had no such funds,
Cyberiain repeated) made false promises of prompt payment. Cyberian also launched a brazen
takeover of Brand Aid without tendering the promised funds. As part of that scheme, Biss

am esas Ny

aticmpted to vole escrowed shares that Cyberian did not own. Finally, Cyberian and Biss

attempted to force BrandAid to accept the Artz Proposal without any due diligence inte the value

 

of the assets to be exchanged for BrandAid shares.

[his Court also finds that application of the in pari delicto doctrine satisfies the
second prong of the Bateman Eichler inquiry. That is. preclusion of plaintiff's and defendants’
claims would not interfere with the effective enforcement of the securities laws and protection of
ihe investing public. "Au contraire, allowing [the parties’ claims] would significantly interfere
with the enforcement of statutes designed to protect the investing public." Peltz. 115 F.3d at
lO], fe find for plaintiff. this Court would have to ignore BrandAid's repeated
Misrepresentations and omissions to Cyberian, the potential investor, Such a finding would
sanction the vers activities prohibited by the federal securities laws. See Peltz, 115 F.3d at 1091;
we also Pinter. 486 ULS, at 637-39, Conversely. any ruling in favor of defendants would reward
them lor their misdeeds, To avoid such mischief, equity and conscience require this Court to
declare "A plague o' both your houses!" W. Shakespeare. Romeo and Juliet. Act. IIL. scene i,

line 90,
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 37 of 65 PagelID #: 260

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 36 of 65

EXHIBIT

C
 

 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 38 of 65 PagelD #: 261

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 37 of 65
ee ee ee a ee

é; IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SHERWIN FRAY. et al.,
Plaintiffs, 03 CV 3157

, Judge Matthew F. Kennelly
-against-

CHIGROUP GLOBAL MARKETS, INC.,
:k/a Salomon Smith Barney, Inc.,
CTPIGROUP, INC. and JOHN HENRY SPATZ,

Defendants.

DECLARATION OF CAROLYN GLOVER
Carolyn Glover declares as follows:

l. [ reside at 11807 Rue Beaujon Ct.. Tomball, Texas,

2. 1 am the founder of the Paul and Carolyn Glover International Foundation (the
“Poundation’).

3. | personally, and the Foundation, previously had securities brokerage accounts
with Millard Stewart a/k/a Mel Stewart at his firm, GunnAllen Financial, Inc., and his former
tirm. Birchtree Financial Services, Inc.

4, On August 23, 2004, I received a telephone call from Nicholas P, Crowell and
Daniel A. Goldschmidt of Sidley Austin Brown & Wood LLP, They identified themselves as
attorneys who represent Citigroup, Inc., Citigroup Global Markets, Inc, and one of its employees
in connection with the ahove-captioned faweult filed in Hlinsis.

5, | told Messrs. Crowell and Goldschmidt that I had no idea I was named as a

plainti(f in the above-captioned lawsuit,

6. T never authorized Mel stewar{Gteven §. Biss 2 Catherine Chapman to file a

i ene enenitea ee
Ge a
lawsuit on ny behalf.
re,
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 39 of 65 PagelD #: 262

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 38 of 65

€ : 7. In 2002, | filed for arbitration against Mel Stewart, et al., and was represented by
my attorneys, Edward A. Mattingly of Mattingly & Schneider, PLILC, 1900 West Loop South,
Suite 770, Llouston, Texas 77027, 713.621.1711, and John O'Neill of Clements & O'Neill, 18th
Floor, Wells Fargo Building, Houston, Texas 77022, 713.654.7600. My claims involving
SmartSery Online, Ine. were included in that arbitration proceeding, which arbitration was
resolved by way of settlement with a confidentiality provision on terms that were satisfactory to
me in 2003.

§. | have not spoken to Mr. Stewart since around the time I filed a Statement of

Claim against him with the National Association of Securities Dealers, Inc. in September 2002.

39. I have never heard of or spoken to Steven S. Biss.
— ™~

 

 

 

10. | have never heard of or spoken to Catherine Chapman,
€ : I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct.

Executed on August HY 2004 in Tomball, Texas.

“CarolyyfGlover

te

NY1 55894 16vl
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 40 of 65 PagelD #: 263

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 39 of 65

. IN THE UNITED STATES DISTRICT COURT
é , FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SHERWIN 1 RAY. et al.
Plaintiffs, 03 CV 31457

ae Judge Matthew F. Kennelly
-against-

CITIGROUP GLOBAL MARKETS, INC.,
ffk/a Salomon Smnith Barney, Inc.,
CHIGROUP. INC., and JOHN HENRY SPATZ,

Defendants.

DECLARATION OF TERILJONES
‘Veri Jones declares as follows:

I. I reside at 11807 Rue Beaujon Ct., Tomball, Texas.

>, | previously had a securities brokerage account with Millard Stewart a/k/a Mel
Stewart al bis firm. GunnAllen Financial, Inc., and his former firm, Birchtree Financial Services,
Ine.

3. On August 23, 2004, I received a telephone call from Nicholas P. Crowell and
Daniel A, Goldschmidt of Sidley Austin Brown & Wood LLP. They identified themselves as
atlorneys who represent Citigroup, Inc., Citigeoup Global Markets, Inc. and one of its employees
in connection with the above-captioned lawsuit filed in THlinois.

4, | told Messts. Crowell and Goldschmidt that | had no idea I was named as a
plaintiff in the above-captioned lawsuit.

5, I never authorized Mel Stewart( Steven S. Biss, Catherine Chapman to file a
_ ee” —

lawsuiton my behalf.
[nena

b. In 2002, 1 filed for arbitration against Mel Stewart, et al., and was represented by

& , my attorneys, Edward A, Mattingly of Mattingly & Schneider, PLLC, 1900 West Loop South,
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 41 of 65 PagelD #: 264

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 40 of 65
wr. “a a a ae ee ee ee ee ee Oe

€: Suite 770, Houston, Texas 77027, 713.621.1711, and John O'Neill of Clements & O'Neill, 18th
Floor, Wells Fargo Building, Houston, ‘Texas 77022, 713.654.7600. My claims involving
SmartServ Online, Inc. were included in that arbitration proceeding, which arbitration was
resolved by way of settement with a confidentiality provision on terms that were satisfactory to
me tn 2003,
7. | have not spoken to Mr, Stewart since around the time I filed a Statement of

Claim against him with the National Association of Securities Dealers, Inc. in September 2002.

 

 

 

8. | have never heard of or spoken to Steven S. Biss.
— oe
9, | have never heard of or spoken to Catherine Chapman.

| declare under penalty of perjury, pursuant to 28 U.S.C, § 1746, that the foregoing is true
and correct,

€ Txecuted on August 3/, 2004 in Tomball, Texas.

oo Jou ponte

~ Teri Jones

NYE SSRO4E IVI
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 42 of 65 PagelD #: 265

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 41 of 65
aaa oe a oe ee ee ee ee ee ee ee ee

@: IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SHERWIN | RAY, et al,
Plainuffs, 03 CV 3157

Judge Matthew F. Kennelly
-apainst-

CUPIGROUP GLOBAL MARKETS, INC.,
fik/a Salomon Smith Barney, Inc.,
CIVIGROUP. INC, and JOHN HENRY SPATZ,

Defendants.

DECLARATION OF CHRISTINE NEKEFEROFE
Christine Nekeferof? declares as follows:
} | reside at 1111 Abbington Ct., Anchorage, Alaska, 99503.
é: 2. I previously had a securities brokerage account with Millard Stewart a/k/a Mel
Stewart at hus firm. GunnAllen Financial, Inc., and his former firm, Birchtree Financial Services,

Inc.

3, | never knew that | was named as a plaintiff in the above-captioned lawsuit.

4. { never authorized Mel stewar( Steven S. Biss Catherine Chapman to file a

ee ae,
lawsuit on my behalf.

ete nt ay,

5. in 2002, | filed for arbitration against Mel Stewart, et al., and was represented by
my attorneys, Edward A. Mattingly of Mattingly & Schneider, PLLC, 1900 West Loop South,
Suite 770 Houston Tewac 77097, 712 621 17EE, and John Ove! of Ciemeny & ONetli, 18th
Floor, Wells Fargo Building, Houston, Texas 77022, 713.654.7600. My claims involving

SmartServ Online. Inc. were included in that arbitration proceeding, which arbitration was

resolved by way of settlement with a confidentiality provision on terms that were satisfactory to

€. me in 2003.
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 43 of 65 PagelD #: 266

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 42 of 65
a mm rr mr mae ele

€: A. L have not spoken to Mr. Stewart since around the time | filed a Statement of
Claim against him with the National Association of Securities Dealers, Inc. in September 2002.
7. | have never heard of or spoken to Steven S. Biss.
x. | have never heard of or spoken to Catherine Chapman.
| declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct.

He?! fur. %.-?
Executed on Adgust 2, 2004 in Anchorage, Alaska.

CL COLE NL: / lh
Christine Nekeferoff..

 

e

NYE 598942001
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 44 of 65 PagelD #: 267

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 43 of 65

EXHIBIT

D
 

 

 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 45 of 65 PagelD #: 268

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 44 of 65

1

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

ee eee ee ee ee eee X
BRANDAID MARKETING CORPORATION,
Plaintiff,
-against- #O3CV5088
STEVEN S. BISS, and
CYBERIAN ENTERPRISES, LTD.,
Defendants.
Doe ee ee ee ew ee ee ee ee eee ee X

September 14, 2003
10:30 A.M.
49 West 33rd Street

New York, New York

EXAMINATION BEFORE TRIAL of

Defendant (Graven 8, 2105, deaken by

Plaintiff, pursuant to Notice and Court Order
of Justice Pauley, before a Notary Public of

the State of New York,

LYNETTE YUEN (917) 680-0169
 

 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 46 of 65 PagelD #: 269

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 45 of 65

10

il

12

13

14

15

16

1?

18

19

20

22

23

24

25

A

Q
cell phone?

A

Q
the carrier?

A

Q
carrier?

A

Q

S. Biss 104
804 334-6319,

What carrier do you use for the

I don't know.

Do you pay a monthly bill for

Yes.
MR. STEGERT: I call for the
production of the checks --

Do you pay by check to the

Sometimes, check.

MR. SIEGERT: I call for
production of all checks of this
witness whereby he paid his cell
phone telephone bills, from
November of 2002 through the
present time.

Did you say that you did not

 

 

Fee ——on ee

hituw who yous ceili phone carrier was; is that

 

 

a

right?

a TS

A

Q

ne

No, I don't know. I don't.

What about the telephone that

you use to conduct your legal practice,

LYNETTE

YUEN (917) 680~0169
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 47 of 65 PagelD #: 270

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 46 of 65

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

S, Biss 194

all documents which representations were made
that Mr. Markus was an attorney; is that
correct?

A Yes.

Q Incidently, do you have a
telephone number that is listed in Richmond,
Virginia, for your office?

A I don't know, My wife set up
the phones for me. I never really paid much

attention to it.

Q When was that?

A October 2000, she set it up
originally. She set up two business
entities. tI don't really need to be listed.

I get enough phone calls as it is.
Q So in answer to my question, do

you have a listing as an attorney --

A No.

Q -~ in Virginia.

A No. Féisuuaily, no,

Q As an attorney, do you have a

 

—

telephone listing?

 

 

 

_
A No.
engl
Q As an attorney anywhere in
nero

LYNETTE YUEN (917) 680-0169
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 48 of 65 PagelD #: 271

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 47 of 65

10

11

12

13

14

15

16

17

18

19

20

a1.

22

23

24

25

S. Biss 195

Virginia. There is no listing of a law

 

office of Steven S. Biss?

 

A T don't do any advertising

 

whatsoever.

 

 

Q I'm not talking about
hee
telephone --
eae earota
A I'm not listed anywhere. I'm

 

aie

not listed in the phone book. I'm not listed

“~~ =a

 

 

 

—

 

 

 

 

anywhere.
Q As an attorney.
A Or otherwise. If you look for
AA eel

 

my cell phone, it's not in my name either,

it's in my wife's name. Because she set it
up.

Q That's back in 2000?

A Yes.

Q Between 2000 and 2003, did you

have any listing for your name as an attorney
in the State of Virginia?

x Not tu the best of my knowledge,
no.

Q Have you ever declared
bankruptcy, personal or otherwise?

A No. I've never been convicted

LYNETTE YUEN (917) 680-0169
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 49 of 65 PagelD #: 272

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 48 of 65

EXHIBIT

E
Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 50 of 65 PagelD #: 273

 

MAY-27 asGase IOGF VRB OL QallC  POCuUMEn s . Falerec C T0:0s4 771. 6 POE 184° °

Muy 27, 2003

Dominic Darpino TTEE Dominic Darpino Revocable * cust DTD 1-14-87

$361 ¢
( Fort Laudecdaie FL 73308-3443

RE: awer of Attorncy and Revocable Proxy to \ ote Shares

of Brandwid Markoting Corporation
To Whom ht May Cancer:

 

 

 

J, DOMINIC DARPINO, being the holder(s) ¢ "__11.283 shares of common
stock, par vatuc $0,00) per shore of Brandaid Markctir » Corporation. C’Registrant’}, do
hereby make, constiruutgad appoint STEVEN S. BISS Esquire, ps my/our true and
lawful agent and akomcy-urtact (bereinalec ceterred |) 83 -ABEMt”) for me/us and in
my/our name, place and stcad 10 act by proxy, 0 cxeci we any conséni or dissent to
corporate action, und to votes my/our shares at any spe iisl mecting of the shareholders of
Brandaid, and to perform all and cvety act necessary a Incidental thereto. I hereby
consent to notice of any action ken by my Agent by: mail, facsimile transmission or
regular mail.

  
 
  

 

This Power of Attamey and Revocable Proxy ( '‘Power’) shall remain in full force
and effect until revaked by me in a writing delivered u my Agent. A facsimile copy of
this Power shall ba as goad and sufficient authority for al! purposes a3 an original.

This Power is net solicited un Dohelf of the F sglstrant’s board of directory.
This Power is anlicited Dy aad on behaW of Steven § Biss, Esquire.

The maticrs to be acted upon by Mr. Biss are s | forth in the otached written
consent at’ stockholders in ica of meeting (‘Consent™) This Power confers
discretionary yuthority upon Mr, Biya to act as you “uttoency-in-fact. Mr, Bisy
lotends tu ase the Power to execute and deliver the Sonsont and lake the xctlon
specitied therein on behalf of the stockholders in We sofa meeting. You may
withhuld authority to vote for any nomiace to the N ew Board of Directors by lining
throuyh the name of such nominee,

1 acknowledge receipt of a definitive proxy vty yment concurrently with this
Power.

 

Given by me on May 27, 2003,

wy homies Dankend TIVEE

DOMINIC DARPINO, TRUSTEE
(Print Name}

 

/-PA-28a3 WED 64:12PM ID: 4893386605 PAGE: 1

 
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 51 of 65 PagelD #: 274

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 50 of 65

Is LOWIOIWACU ID wLLe7

May 28, 2003

Emery Metzler

2506 Cou Road 305
Bunnel 2110

RE: Power of Attorney and Revocable Proxy o Vote Shares
of Brandaid Marketing Curporation

To Whom It May Concern:

l, Emery Metztler, being the holder(s) of 92’ 1 shares of common stock, par value
$0,001 per share of Brandaid Marketing Corporatic 1 (“Registrant”), da hereby make,
constitutc and@ppoint STEVENS. BISS, Esquire) s my/our true and lawful agent and
attorney-in-fact (hereinafter referred to as “Agent”, for me/us and in my/our name, place
and stead to act by proxy, to execute any consento dissent to corporate action, and to
votes my/our shares at any special mecting of the s areholders of Brandaid, and to
perform all and every act necessary or incidental th weto. [ hereby consent to notice of
any action taken by my Agent by email, facsimile | ansmission or regular mail.

 
      
 

This Power of Adomey and Revocable Pro. y (‘Power’) shall cemain in full force
and effect until revoked by me in a writing delivere Jto my Agent, A facsimile copy of
this Power shall be as good and sufficient authority for all purposes as an onginal.

This Power is not solicited on behalf of tl e Registrant’s bourd of directors.
This Power is solicited by and on behalf of Stevi 2 S. Biss, Esquire.

The matters to be acted upon by Mr. Biss a 2 set forth in the attached written
consent of stockholders in lieu of meeting (‘Conse it"), This Power confers discretionary
authority upon My. Biss to act as your attomney-in-! ict. Mr. Biss intends to use the Power
ta execute and deliver the Consent and take the act on specified therein on behalf of the
stockholders in liew of a meeting. You may withhc Id authority to vote for any nominee
to the New Board of Directors by lining through th : name of such nominee.

{ acknowieage receipt of a detinituve proxy statement concurrently with this
Power, Given by me on May 28, 2003.

oC 7A A gh (7
By: EET, Le Walon
SMERY METZLER

(Print Name)
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 52 of 65 PagelD #: 275

Heart ou

Case 9:06-cv-80170-JIC Document 4 Entered on FCSDTS6tka('63/03/2006 Patfe 8Pof 65

May 27, 2003

John G, Pollock
9839
onita Springs FL 34135

RE: Power of Attorney aud Revocabje Proxy to ‘ote Shares

of Brandaid Marketing Corporation
To Whom [t May Concern:

I/We, John G. Pollock, being (he holder(s) of | 397208 shares of
common stock, par value $0,001 per sharc of Brandai: Marketing Corporation
(“Registrant”), do bercby make, constitule@nu appa IQUITe, ay
my/our true and lawful agent and attorney-in-fact arush ed to us “Agent” for
me/us and in my/our name, plave and stead to aut by p oxy, to execute any consent or
dissent to corporate action, and lo votes my/our share at uny special mecting of the
shareholders of Brandaid, and to perform all and ever act necessury or incidental
thercto, | hereby consent to notice of any action take: by my Ageat by cmuil, facsimile
transmission or regular mail,

 
  

‘(bis Power of Attorney and Revocable Proxy “Power”) shall remain in full force
and effect until revoked by me in a writing delivered vy my Agent. A facsimile copy of
this Power shall he ss good and sufficient authority fo all purposcs as an original.

This Power is not solicited un behalf of the tegistrant’s board of directors.
This Power is solicited by aad on bebalf of Steven 3, Biss, Esquire.

The matlers to be acted upon by Mr. Biss are: ot furih in the attached written
consent of stockholders in lieu of meeting (“Consent” , This Power confers
discretionary awthority upon Mr. Biss tu act as yo: r attorney-in-faet. Mr. Biss
intends to uae the Power to cxecute and deliver thy Consent aad take the action
specified therein on behalfof the stockhoWers ia Ui sa of a meeting. You may
withhold authority to yote for any nominee to the lew Board of Directors by lining
through the name of such pomjnec.

| acknowledge receipt of a definitive proxy st2 ement concurrently with this
Power,

 

JS (Print Name)

O?-PAAT TIF AAIRAPM It: 4aS33asses PAGE: £
 

 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 53 of 65 PagelD #: 276

Case 9:06-cv-80170-JIC Document 4 seat ged gn FLSD Botkét 03/03/2006 “Page p2 of 65

TO: 47722296178 P.a¢2

May 27, 2003

Charles Grande _
9950 S. Ocean Drive Apt 705 Street
4957

RE: Power of Attornay pad Reyocable Proxy ta Vote Shures
of Brandsid Marketing Corporagion

To Whom It May Concern:

(, Charles Grande, being the holder(s) of 4,7§ L shares af common stock, par value
$0.00) per share of Byandaid Marketing Comoratior (’Registrani”), do hereby make,

constinste and appoinL STEVEN S, BISS, Esquire.) my/our true and lawful agent and
artomey-in-fact (hereinafter referred to as Agent") 3¢ me/us and in my/our name, place
and stead to act by proxy, lo execute any consent or lissent to corporate action, and to
voies my/our shares at any special meeting of the sh reholders of Brandald, and to
perform all and every act uecessary or incidental the ‘eto. I hereby consent to notice of
any action taken by my Agent by email, facsimile & nsmission of regular mail.

    

This Power of Attorney and Ravacable Prox / (“Power”) shall remain in full force
and effect until revoked by me in a writing delivere to my Agent. A facsimile copy of
this Power shall be as good and sufficient authority ‘or all purposes as an original,

Thiw Power is sat solicited oa behalf of th » Registrant's board of directors.
This Power is soliclred by and on bebulf of Steve 1S. Bias, Esquire.

The matters to be acted upon by Mr. Biss a : set forth in the anached written
consent of stockholders in lieu of meeting (“Conse $"). This Power confers discretionary
authority Upon Mr, Biss to act as your attomey-in-f ict. Mr. Biss tatends to use the Power
to execute and deliver the Consent and take the act on specified thorcin on behalf of the
stockholders in lieu of a meeting. You may withhi Id authority to vote for any nominee
to the New Board of Directors by lining through (b : name of such nominec,

I acknowledge receipt of a definitive proxy statement concurrently with this
Power, Givon by me on May 27, 2003.

NV
ay: (Chak
OCraaics Gane

(Print Name)
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 54 of 65 PagelD #: 277

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 53 of 65

EXHIBIT

F
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 55 of 65 PagelD #: 278

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 54 of 65

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 06 ev 80170 -
COHN
DAVID TL PEINGOLD, Magistrate Judge Snow

Plaintiff.

STEVEN 8. BISS,

Defendant.

 

AFFIDAVIT OF PAUL SLOAN

Vhis affidavit is made as of the date below written and affiant sayeth the
following:

The undersigned is witness in the above styled cause of action regarding certain
matters pertaining to Defendant Steven Biss and all of the information set forth herein is
based upon the personal knowledge of the undersigned.

The undersigned is over cighteen years of age and is competent to testify on the
matters set forth herein.

| first met Defendant Steven Biss in approximately 2002 when he approached me
to indicate that he represented a client who he claimed to have over twenty million
dollars available to invest in my publicly traded company.

My home is located in Florida and | personally operate the majority of my

business out of my home office,
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 56 of 65 PagelD #: 279

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 55 of 65

[have literally spoken to and communicated with Steven Biss on dozens and
probably over one hundred times where he either called me or sent me letters or e-mail to
my address in Florida,

in addition, | am personally aware the Mr Biss solicited dozens of investors in
my company to pursue a hostile takeover of my company and that Mr. Biss was hired to

act as atlomey for several of the people located in the State of Florida,

y

“ , /,
eas Ruth M Reed a, aay /y
5 Ws My Commsnon 0028811 / Oe
Sy. Expires duty 20, 2007 ( - OE ee
7" Paul Sloan

State of Flagedk
County of 2 wYess [5

Before me personally appeared Paul Sloan, who is personally known lo
me or who did produce & Le Dy. Lat __. as identification and who did swear that
all of the information in his affidavit is true and correct.

Done this 28 day of Fb, 2000. x

os

 

wo)
Notary Public =! °

(oun Vi icF ee
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 57 of 65 PagelD #: 280 -

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 56 of 65

EXHIBIT

G
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 58 of 65 PagelD #: 281

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 57 of 65

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 06 ev 80170 - COHN
DAVID J. FEINGOLD. Magistrate Judge Snow
Plainuiff,
Vv.

STEVEN S. BISS.

Defendant.
/

 

AFFIDAVIT OF DAVID J, FEINGOLD

This affidavit is made as of the date below written and affiant sayeth the
following:

The undersigned is the Plaintiff in the above styled cause of action and all of the
information set forth herein is based upon the personal knowledge of the undersigned.

The undersigned is over eighteen years of age and is competent to testify on the
matters set forth herein.

Plaintiff David Feingold (*Feingold”) through the law firm of Feingold & Kam.
LLC.. had acted as legal counsel to Paul Sloan. an officer ofa company known as
BrandAid. on certain legal matters but had no involvement with a business deal proposed
by Defendant Biss.

Feingold was contacted via telephone by Biss on multiple occasions as set forth
below with all contacts occurring while Feingold was in Palm Beach County. Florida.

On or about early 2003 Biss contacted Feingold and asked Feingold to be a

witness against Sloan and BrandAid in a lawsuit that Biss was going to be filing.

14
 

 

| Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 59 of 65 PagelD #: 282

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 59 of 65

Biss has since. after all of his lawsuits against Sloan. now filed another lawsuit
ayainst Slaon. (case number 2004 CV 353). That would make his fifth lawsuit against
Sloan. Also, finally. Biss sued Feingold as a party in the case as well, The case is know
as Medsker v. Feingold and Sloan and true to form, Biss simply filed a baseless and
harassing lawsuit against Feingold as Biss promised he would do.

At the end of 2005. Biss contacted Feingold indicating that Biss would drop the
lawsuit against Feingold if Feingold would simply sign an affidavit that Sloan had done
all of the items complained of in the lawsuit. Feingold advised Biss that "Mary Carter”
agreements are illegal and that Biss’ claim against Feingold was completely frivolous and
once Feingold won. Feingold would be pursuing Biss. Biss then advised Feingold that
Feingold should realize who he was dealing with, Biss claimed that had a number of
issues in his past that showed that Biss would do anything to defeat anyone and he would
not rule out breaking the law,

In particular. Biss gloated that (1) he had an association with a convicted felon
and the ability to purchase and influence public officials (2) He was planning to engage
ina scheme with his convicted felon partner to purchase the mortgage of his enemy Paul
Sloan and thereafter evict Mr. Sloan (3) He was attempting to influence the U.S.
Attorney to prosecute Paul Sloan (4) He threatened to initiate a bar complaint or find
someone that would initiate a bar complaint on any lawyer that would pursue him or
challenge him (5) He threatened to file baseless litigation to bankrupt Feingold and said
he could load on the lawsuits just as he did to Sloan (6) He even gloated that he has been
reported to the Virginia Bar on numerous occasions and he does not care because they

will not do anything. (7) Fle further gloated that he had been found by federal judges to

16
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 60 of 65 PagelD #: 283

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 60 of 65

have acted improperly but noone has ever really punished him so he will continue to act
however he wants.(8) He also further gloated that he had filed lawsuits on behalf of
people he does not even represent one of which was dead and that he will continue to use
that tact if necessary.

In short. Biss gloated that he has a history of illegal conduct and if Feingold did
not simply assist Biss. that Biss would turn all of those tacts towards Feingold. Biss
indicated that he was trying to change his law practice and close out the chapter of his life
with Sloan and if Feingold helped him. he would help Feingold. Feingold advised Biss
that Biss had no evidence. that Biss’ threats were ridiculous and that Biss knew he had
nothing on Feingold and was looking for a way out to pursue his claimed new legal
career, Biss’ final statement was that he was able to convince the present “group of
idiots” he represented to actually pay him a retainer and he would continue to search for
clients to sue Feingold if Feingold would not simply help him against Sloan. Biss stated
that Sloan has always been the target but that Feingold was put in the fifth suit because of
refusal to help with Sloan and he was running out of ways to sue Sloan. However, he
warmed that Feingold would see more actions against him if he did not help against

Sloan,

17
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 61 of 65 PagelD #: 284

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 61 of 65

Each phone call that Biss made to me was received by me at my law offices

which are located in Palm Beach County. Florida.

 

State of Florida
County of Palm Beach

Before me personally appeared David J. Feingold. who is personally
known to me or who did produce LA CRWSR —___as identification and who did
swear that all of the information in his affidavit is true and correct.

Done this 6 _ day of Fela 2006.

 
 

 

ST RICIAL NOTARY EAL ;
Wo WESO FORGES
SN Coie NUN BED
sorogext '
ao ce AMISSION EXPIBES |
es

“209 Lo

ie
r

aya
me

18
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 62 of 65 PagelD #: 285

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 62 of 65

EXHIBIT

H
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 63 of 65 PagelD #: 286

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 63 of 65

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 06 ev 80170 - COHN
DAVID J. FEINGOLD. Magistrate Judge Snow
Plaintiff,
Vv.

STEVEN S. BISS.
Defendant.

AFFIDAVIT OF SEAN ZAUSNER

This affidavit is made as of the date below written and affiant sayeth the
following:

The undersigned is a witness in the above styled cause of action and all of the
information set forth herein is based upon the personal knowledge of the undersigned.

The undersigned is over eighteen years of age and is competent to testify on the
matters set forth herein.

On or about Friday. January 27, 2006. Defendant Biss contacted me, Sean
Zatishel. Paiivainidividual Gai wondes i Palas Beach County. Dronide diid f rcecived
the telephone call communication from Defendant Biss while | was in Palm Beach
County. Florida.

On said telephone call. Defendant Biss advised me that he presently had a lawsuit

pending against Paul Sloan and David Feingold as well as other people with whom I was

19
 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21 Page 64 of 65 PagelD #: 287

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 64 of 65

familiar. Defendant Biss stated that he would be suing me if | did not help him and sign
an affidavit against Sloan and Feingold. | asked Biss what he wanted in the affidavit and
Biss said he wanted me to sign an affidavit that said Sloan stole $4.6 million and wired
that money to the Bahamas and that Feingold taught him how to do that. I told Biss that
was ridiculous and that | would not sign such a statement. Biss then stated. Sloan is a
criminal, he wired $4.6 million to the Bahamas and Biss claimed to have written proof of
that. Biss further stated that Feingold is a criminal as he knows Sloan did this and
Feingold is Sloan's personal lawyer and he will not tell me where Sloan’s put all of the
money and therefore Feingold is a criminal because he knows how Sloan stole the money
and Feingold showed Sloan how to launder money and | have written proof of Feingold
doing that.

Biss then told me that if I did not sign an affidavit to help him. that he would then
find a way to sue me. Biss further stated that he has had lots of trouble with the law and
courts in the past and that does not bother him and | better re-think my position because

Biss will do anything and pursue me as well.

20
 

 

Case 1:20-cv-01408-RGA Document 24-3 Filed 03/02/21. Page 65 of 65 PagelD #: 288

Case 9:06-cv-80170-JIC Document 4 Entered on FLSD Docket 03/03/2006 Page 65 of 65

The statements that Biss made to me about Feingold were made over the telephone
and the statements were delivered to Palm Beach County. Florida and intended to be

delivered there as | was located in Palm Beach County. Florida when Biss made the

telephone call to me.

 

 

State of Florida
County of Palm Beach

Before me personally appeared Sean Zausner. who is personally known to

me or who did produce \\CRWNE 77 as identification and who did swear that
all of the information in his affidavit is fue and correct.

Done this _\ “day or Nock x00. i™.

 

 

. 1 .
‘ 1 1 ny _
\ 4 Ne
SpRY Pig FFICIALNOTARY SE, me : \ \
3 a ALL WEBS FORBES me paki
Sie ee Netary Public
% (eR COMMISSION NUMBES . 4
3 o OD10920% ‘ }
>, oy vay . sre i
ch SMMISSIGN EXPIEE 7 | Z

my

1 OFAC APO. 29 2anF

nese en Py ee neerne nee

 
